      Case 2:20-cv-00190-SMV-CG Document 35 Filed 12/02/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

SIERRA ORTIZ,

             Plaintiff,

      v.                                                     CV No. 20-190 SMV/CG

LAS CRUCES PUBLIC SCHOOLS, et al.,

             Defendants.

                          ORDER VACATING MOTION HEARING

      THIS MATTER is before the Court upon review of the record. Upon receipt of

Defendant Las Cruces Public Schools’ Notice of Withdrawal of Defendant Las Cruces

Public School’s Motion for Protective Order Concerning Plaintiff's IPRA Request [Doc.

31] (the “Notice”), (Doc. 34), filed November 30, 2020, the Court shall vacate the Motion

Hearing scheduled for Monday, December 7, 2020.

      IT IS THEREFORE ORDERED that the Motion Hearing scheduled for Monday,

December 7, 2020, at 1:30 p.m. is hereby VACATED.

      IT IS SO ORDERED.


                                  ____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
